Exhibit 10.1

 

AMENDMENT NO. 2

 

Amendment No. 2, dated as of August 23, 2013 (“Amendment No. 2”), by and among
LIFEPOINT HOSPITALS, INC., a Delaware corporation (the “Borrower”), the Lenders
party hereto, CITIGROUP GLOBAL MARKETS INC., as administrative agent for the
Lenders (the “Administrative Agent”), and CITIGROUP GLOBAL MARKETS INC., as lead
arranger, to the Credit Agreement dated as of July 24, 2012 (as amended by
Amendment No. 1 dated as of February 6, 2013 and as amended, extended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the financial institutions listed on Schedule 2.01
thereto, as such Schedule may from time to time be supplemented and amended (the
“Lenders”) and the Administrative Agent, BANK OF AMERICA, N.A. and BARCLAYS BANK
PLC, as co-syndication agents, and CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and BARCLAYS BANK PLC, as joint lead
arrangers and joint bookrunners.  Terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, Borrower has requested that the Administrative Agent and the Requisite
Lenders amend the Credit Agreement as set forth herein; and

 

WHEREAS, the Administrative Agent and the Requisite Lenders have considered and
agreed to Borrower’s request, upon the terms and conditions set forth in this
Amendment No. 2.

 

NOW, THEREFORE:

 

SECTION 1.                            Amendments.

 

(a)                                 Amendments to Section 1.01.  Defined Terms.

 

(i) The following defined term shall be added in Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

 

‘“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of August
23, 2013.’

 

(ii) The defined term “Permitted Acquisition” shall be amended by (i) deleting
“the consolidated assets (without double-counting and determined in accordance
with GAAP) of Subsidiaries that do not constitute Loan Parties, taken as a
whole, do not comprise more than 25% of the Consolidated Total Assets” in clause
(c)(iii) and (ii) replacing it with “such Subsidiary is not a Wholly Owned
Domestic Subsidiary.”

 

(iii)                               The following defined term shall be added in
Section 1.01 of the Credit Agreement in appropriate alphabetical order:

 

‘“Wholly Owned Domestic Subsidiary” means, with respect to any Person at any
date, a Domestic Subsidiary of such Person of which securities or other
ownership representing 100% of the Equity Interests (other than (a) directors’
qualifying shares and (b) nominal shares issued to foreign nationals to the
extent required by any applicable Requirement of Law) are, as of such date,
owned, controlled or held by such Person or one or more Wholly Owned Domestic
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Domestic Subsidiaries of such Person.”

 

--------------------------------------------------------------------------------


 

(b)                                 Amendment to Section 5.14.  Guarantees.

 

(i)                  Section 5.14 of the Credit Agreement is hereby replaced
with the following:

 

“SECTION 5.14.     Guarantees.  In the event that (i) any Wholly Owned Domestic
Subsidiary existing on the Effective Date has not previously executed the
Guarantee Agreement, (ii) any Subsidiary that Guarantees the Existing Notes or
future Material Indebtedness of Borrower and has not previously executed the
Guarantee Agreement or (iii) any Person becomes a direct or indirect Wholly
Owned Domestic Subsidiary after the Effective Date (and remains a Wholly Owned
Domestic Subsidiary as of the Designation End Date), Borrower shall, within
thirty (30) days (or such longer time period as may be acceptable to the
Collateral Agent) (the last day of such period, the “Designation End Date”),
cause such Subsidiary to execute and deliver to the Administrative Agent a
counterpart of the Guarantee Agreement and deliver to the Collateral Agent a
counterpart of the applicable Pledge Agreements and to take all such further
actions and execute all such further documents and instruments (including
actions, documents and certificates comparable to those described in Section
4.01(m)) as may be necessary under applicable law to create in favor of the
Collateral Agent, for the benefit of itself and of the Secured Parties, a valid
and perfected first priority Lien on all of the Property and assets of such
Subsidiary described in the applicable forms of the Pledge Agreements. 
Notwithstanding the foregoing (or anything in any other Loan Document to the
contrary), Borrower may request from time to time that a Subsidiary Loan Party,
other than one required to be a Subsidiary Loan Party pursuant to clause (ii) of
this Section 5.14 (unless such Subsidiary is released from its guarantee
obligations with respect to the Existing Notes and/or Material Indebtedness
prior to or simultaneous with the release hereunder), be released from its
obligations under the Guarantee Agreement and the applicable Pledge Agreement
(and upon such request the Administrative Agent and Collateral Agent shall
promptly execute such documentation evidencing such release as may be reasonably
requested by Borrower and the Lenders hereby authorize each Agent to do so) or,
at any time prior to such Subsidiary becoming a party to the Guarantee Agreement
and the applicable Pledge Agreement, Borrower may designate such Subsidiary,
other than one required to be a Subsidiary Loan Party pursuant to clause (ii) of
this Section 5.14 (unless such Subsidiary is released from its guarantee
obligations with respect to the Existing Notes and/or Material Indebtedness
prior to or simultaneous with the release hereunder), as a Non-Loan Party, so
long as, in either case, after giving effect to such request or designation, as
applicable, Wholly Owned Domestic Subsidiaries that are not Subsidiary Loan
Parties, in the aggregate, do not exceed 10% of Consolidated Total Assets
immediately prior to the date of such request or designation (calculated as of
the last day of the then most recently ended fiscal quarter); and, if such
release is in connection with an Asset Sale, such Asset Sale is permitted
pursuant to Section 6.05 and the Net Proceeds thereof are applied as and to the
extent required pursuant to Section 2.05(c)(ii).”

 

(c)                                  Amendment to Section 6.01.  Indebtedness;
Certain Equity Securities.

 

(i)                  Section 6.01(a)(iii) is hereby amended by replacing clause
(z) with the following:

 

“(z) Indebtedness of any Non-Loan Party owed to any Loan Party and Guarantees
then outstanding pursuant to clause (iv)(z) below, in each case in compliance
with Section 6.04(xiv), (xv) or (xix);”

 

(ii)               Section 6.01(a)(iv) is hereby amended by replacing clause (z)
with the following:

 

“(z)  Guarantees by any Loan Party of Indebtedness of any Non-Loan Party in
compliance with Section 6.04(xiv), (xv) or (xix), to the extent such
Indebtedness

 

--------------------------------------------------------------------------------


 

was permitted to be incurred hereunder, and if such Indebtedness is subordinated
in right of payment to the Secured Obligations under the Loan Documents, such
Guarantee is at least as subordinated in right of payment to the Secured
Obligations;”

 

(d)                                 Amendment to Section 6.04.  Investments,
Loans, Advances, Guarantees and Acquisitions.

 

(i)                  Section 6.04(ix) is hereby amended by replacing it with the
following:

 

“Investments constituting a Permitted Acquisition (or made in connection with
post-closing obligations provided for in an acquisition agreement related
thereto);”

 

(ii)               Section 6.04(xiv) is hereby amended by deleting the final
proviso thereto.

 

(iii)            Section 6.04(xv) is hereby amended by replacing it with the
following:

 

“Investments in joint ventures and in Subsidiaries of Borrower that are not Loan
Parties, in the case of any such Investment made pursuant to this clause (xv)
after August 23, 2013, not to exceed on the date any such Investment is made
(or, if earlier, on the date such Loan Party becomes obligated to make such
Investment pursuant to a binding contract), when taken together with all
existing Investments made pursuant to this clause (xv), Indebtedness then
outstanding pursuant to Section 6.01(a)(iii)(z) and Guarantees then outstanding
pursuant to Section 6.01(a)(iv)(z), in each case excluding any such Investments,
Indebtedness and Guarantees existing on August 23, 2013, the greater of $75.0
million and 2.0% of Consolidated Total Assets per fiscal year, with unused
amounts under this clause (xv) permitted to be carried over to the following
year (but not subsequent years);”

 

(e)                                  Amendment to Section 6.05.  Asset Sales.

 

(i)                  Section 6.05(vii) is hereby deleted and replaced with the
following:

 

“(vii)                     (A) leases by any Loan Party to any joint venture or
other Subsidiaries of Borrower that are not Loan Parties (on terms which, in the
aggregate, are no less favorable to such Loan Party than leases to third parties
(as determined by such Loan Party in its good faith judgment)) and (B) sales,
transfers and other dispositions (other than of capital stock of a Subsidiary)
for fair market value by any Loan Party to any joint venture or other
Subsidiaries of Borrower that are not Loan Parties, in an aggregate principal
amount not to exceed $100.0 million;”

 

(ii)               Section 6.05(xiii) is hereby amended by deleting clause (y)
and replacing it with the following:

 

“(y) Wholly Owned Domestic Subsidiaries that are not Subsidiary Loan Parties, in
the aggregate, do not exceed 10% of Consolidated Total Assets immediately prior
to such sale, transfer, disposition or issuance (calculated as of the last day
of the then most recently ended fiscal quarter);”

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Representations, Warranties and
Covenants.  The Loan Parties represent, warrant and covenant that:

 

(a)                                 this Amendment No. 2 has been duly
authorized, executed and delivered by them and constitutes a legal, valid and
binding obligation of each Loan Party party hereto, enforceable against such
Loan Party in accordance with its terms;

 

(b)                                 after giving effect to this Amendment No. 2,
the representations and warranties set forth in Article III of the Credit
Agreement and the other Loan Documents will be true and correct with the same
effect as if made on and as of the date hereof (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date); and

 

(c)                                  no Default or Event of Default has occurred
and is continuing.

 

SECTION 3.                            Conditions to Effectiveness.  This
Amendment No. 2 shall become effective when:

 

(a)                                 the Administrative Agent shall have received
counterparts of this Amendment No. 2 that, when taken together, bear the
signatures of Lenders constituting the Requisite Lenders and the Borrower;

 

(b)                                 all corporate and other proceedings taken or
to be taken in connection with this Amendment No. 2 and all documents incidental
thereto, whether or not referred to herein, shall be reasonably satisfactory in
form and substance to the Administrative Agent;

 

(c)                                  all fees and expenses required to be paid
or reimbursed by Borrower pursuant to the Credit Agreement, including all
invoiced fees and expenses of counsel to the Administrative Agent, shall have
been paid or reimbursed, on or prior to effectiveness as applicable; and

 

(d)                                 Borrower shall have paid to the
Administrative Agent for the ratable account of each Lender who executes and
delivers to the Administrative Agent, on or prior to 5:00 p.m. on August 9,
2013, a signature page to this Amendment, a payment equal to 0.05% of the
aggregate amount of Revolving Credit Commitments, Revolving Loans and Term Loans
held by such Lender.

 

SECTION 4.                            Applicable Law.  THIS AMENDMENT NO. 2
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.  SECTION 9.12 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AMENDMENT
NO. 2.

 

SECTION 5.                            Credit Agreement; Loan Document.  Except
as expressly set forth herein, this Amendment No. 2 shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement, nor alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  For the
avoidance of doubt, this Amendment No. 2 shall be deemed to be a “Loan Document”
within the meaning of the Credit Agreement.

 

SECTION 6.                            Counterparts.  This Amendment No. 2 may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute but one
agreement.  Delivery of an executed counterpart of a signature page of this
Amendment No. 2

 

--------------------------------------------------------------------------------


 

by facsimile transmission or other electronic transmission shall be as effective
as delivery of a manually executed counterpart of this Amendment No. 2.

 

SECTION 7.                            Roles.  Citigroup Global Markets Inc.
shall act as lead arranger (the “Arranger”) with respect to this Amendment No.
2, but in such capacities shall not have any obligations, duties or
responsibilities, nor shall incur any liabilities, under this Amendment No. 2 or
any other Loan Document.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their authorized officers as of the date set forth above.

 

 

LIFEPOINT HOSPITALS, INC.

 

 

 

 

 

By:

/s/ Jeffrey S. Sherman

 

 

Name: Jeffrey S. Sherman

 

 

Title:   Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

CONSENTED TO:

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Mark Villanueva

 

 

Name: Mark Villanueva

 

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------


 

[Lenders Signature Pages Omitted]

 

--------------------------------------------------------------------------------